 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7     JOSHUA A. WILLARD,                                1:17-cv-01425-DAD-GSA-PC

 8                         Plaintiff,                    ORDER GRANTING PLAINTIFF’S REQUEST
                                                         (ECF No. 22.)
 9                   v.
                                                         ORDER FOR CLERK TO MAIL COPY OF
10     C. WADDLE,                                        ENTIRE COMPLAINT TO PLAINTIFF
                                                         (ECF No. 1.)
11                         Defendant.

12

13            Joshua A. Willard (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

14   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s

15   original Complaint, which was filed on October 24, 2017, against defendant Lieutenant C.

16   Waddle, on Plaintiff’s claim for retaliation. (ECF No. 1.)

17            On January 19, 2019, Plaintiff filed a request for the court to send him a copy of his

18   Complaint. (ECF No. 22.) Plaintiff explains that his copy of the Complaint was taken by prison

19   staff.

20            The court finds good cause to grant Plaintiff’s request for a copy of his Complaint.

21   However, as noted below, this is a one-time courtesy and Plaintiff is not ordinarily entitled to

22   free copies of his case documents from the court.1

23
                       1
                           The court is sending Plaintiff a free copy of his Complaint as a one-time courtesy. Plaintiff is
24   advised that the Clerk does not ordinarily provide free copies of case documents to parties. The Clerk charges $.50
     per page for copies of documents. See 28 U.S.C. ' 1914(a). Copies of up to twenty pages may be made by the
25   Clerk’s Office at this court upon written request, prepayment of the copy fees, and submission of a self-addressed
     envelope with sufficient postage affixed. The fact that the court has granted leave for Plaintiff to proceed in forma
26   pauperis does not entitle him to free copies of documents from the court. Under 28 U.S.C. ' 2250, the Clerk is not
     required to furnish copies without cost to an indigent petitioner except by order of the judge. Plaintiff was advised
27   in this court’s First Informational Order issued on October 24, 2017, that “[i]f a party wants a file−stamped copy of
     a document returned for the party's own benefit, a copy for that purpose and a pre−addressed, pre−paid postage
28   envelope must be included. The Court will not make copies of filed documents or provide postage or envelopes for
     free even for parties proceeding in forma pauperis.” (First Informational Order, ECF No. 3 at 1:5-7.)

                                                               1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.     Good cause having been shown, Plaintiff’request for a copy of his Complaint,
 3   filed on January 28, 2019, is GRANTED; and
 4          2.     The Clerk of Court is directed to send Plaintiff a copy of his entire original
 5   Complaint, filed on October 24, 2017, (ECF No. 1).
 6
     IT IS SO ORDERED.
 7

 8      Dated:    January 31, 2019                           /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
